DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
3.  	Claims 1-21 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Sakata et al. (US 2011/0267374 A1) teaches An information processing device comprising: a control unit configured to cause a predetermined output unit to display one or more pieces of display information; (“in FIG. 20 shows, the user pays attention to the displayed notification information; that is when the user keeps looking at the notification information for a predetermined time period, the rendering unit 37 displays the detailed information of the notification information on the screen 38. In other words, the application control unit 36 determines whether or not the distance between the display position of the notification information and the gazing point has been smaller than a threshold value for a predetermined time period. In the case where the distance is determined to be smaller for the predetermined time period, the rendering unit 37 updates the details of the notification information. In other words, the notification information is originally displayed as an icon. Once the user pays attention to the notification information, the notification information is displayed so that the user can check predetermined information linked to the icon.” [0255]) Sakata also teaches the control unit, the detection unit, and the identification unit are each implemented via at least one processor. (“The user detecting camera 102 captures an image of the user found in front of the screen 38.” [0162] “Once extracting a face region from the image captured by the user detecting camera 102, the user identifying unit 31 specifies the user by matching a previously registered face image to the extracted face image. Then the user identifying unit 31 provides user identification information used for identifying the specified user.” [0163] “the information display apparatus is a computer system including a micro processor, a Read Only Memory (ROM), a Random Access Memory (RAM), a hard-disk unit, a display unit, a keyboard, and a mouse.” [0313]) Claims 19 and 20 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1-21 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “when the plurality of identified candidates are located within a threshold distance of each other, the control unit controls a display position of at least one identified candidate to be moved from an initial display position such that respective display positions of the plurality of identified candidates are further separated from each other by moving the at least one identified candidate in a direction other than a direction of the sight line of the user,” Claims 19 and 20 are similar in scope to claim 1, and they are allowed under similar rationale.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619